THE STATE OF TEXAS
                        MANDATE
               *********************************************
TO THE 173RD DISTRICT COURT OF HENDERSON COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 11th
day of May, 2016, the cause upon appeal to revise or reverse your judgment between

                           KELTON DEREK WILSON, Appellant

                       NO. 12-15-00011-CR; Trial Court No. C-21,018

                          Opinion by James T. Worthen, Chief Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and the briefs filed herein; and
the same being inspected, it is the opinion of the Court that the trial court’s judgment below
should be modified and, as modified, affirmed.

        It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be modified to delete the order to pay $1,350.00 in attorney’s fees; and as modified, the
trial court’s judgment is affirmed; and that the decision be certified to the court below for
observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 11th day of July, 2016.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk